Opinion by
Cline, J.
It appeared that at the time of importation a paper label containing the words “Made in J$pan” was pasted to each shade; that each shade was wrapped in flimsy paper" sealed at both ends, which was not marked; and that from 5 to 10 shades were packed in rush matting and the matting was marked with the woMs “Made in Japan.” Following Abstract 34432 the court held that the flimsy paper wrappers were the immediate containers thereof. The record failing to show that the bamboo porch shades in question were marked as indelibly and permanently as their nature would permit, they were held not legally marked and the protest was overruled. American Express Co. v. United States (C. D. 41) and Abstracts 38740 and 24903 cited.